877 F.2d 62
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Norman CUADILL, Plaintiff-Appellee,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellant.
No. 89-3464.
United States Court of Appeals, Sixth Circuit.
June 19, 1989.

1
Before KEITH and WELLFORD, Circuit Judges, and HORACE GILMORE, District Judge.*

ORDER

2
The defendant, the Secretary of Health and Human Services, appeals from an order remanding the plaintiff's claim to the Secretary for further evaluation pursuant to 20 C.F.R. Sec. 404.1520 (1988), a sequential evaluation process for disability determinations.


3
This Court lacks jurisdiction in this appeal.  It is well established that orders of remand to administrative agencies for further findings are not final and therefore not appealable.    See Canada Coal Co. v. Stiltner, 866 F.2d 153, 156 (6th Cir.1989).    See also Biddle v. Heckler, 721 F.2d 1321 (11th Cir.1983).


4
It is therefore ORDERED that this appeal is dismissed sua sponte.    Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Horace Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation